PER CURIAM.
The appeal challenges a decree dismissing for want of equity bill charging infringement of certain claims of United States patent No. 1,410,668 to G. E. Fox.
The patent is for a desk accessory combining a desk pad and so-called “work organizers,” both concededly old in the art. The work organizer is a sort of portfolio, with a series of partition sheets, loose on three sides and attached together at or near the top,the different sheets being arranged so that each lower sheet projects forward somewhat from the one next above it, to enable them to be suitably indexed for classifying and receiving and temporarily holding between the sheets letters and other papers awaiting permanent disposition.
The alleged patent concept lies in making a sort of hinge attachment on each side of the desk pad, between the pad and the work organizers, whereby the work organizers, when not in use, may be folded, face downward, upon the face of the pad, meeting at about the center line of it; claimed advantages being protection of the contents of the work organizers against dust, and against inspection by strangers, and more easy portability, if desired.
We see nothing in the claims which is not an aggregation pure and simple. Both pad and work organizers function as they always did, and no new result appears from combining them. If the hinging together has any advantage, the doing of it is too obvious to involve any degree of patentable invention.
The District Court properly dismissed the bill, and its decree is affirmed.